Exhibit 10.1

CMGI, INC.

SUMMARY OF FY2008 PERFORMANCE-BASED RESTRICTED STOCK BONUS PLAN

On September 18, 2007, the Human Resources and Compensation Committee of the
Board of Directors of CMGI, Inc. established a performance-based restricted
stock bonus plan pursuant to which grants of restricted shares of CMGI common
stock may be made to certain executive officers of CMGI (as defined by
Section 16 of the Securities Exchange Act of 1934, as amended) (other than
Joseph C. Lawler, CMGI’s Chairman, President and Chief Executive Officer).

Subject to the achievement of a pre-determined level of Non-GAAP Operating
Income in fiscal year 2008, the executive officers would receive restricted
shares of CMGI common stock as follows:

 

Name

  

Shares

Steven G. Crane    90,000 shares Peter L. Gray    90,000 shares Mark J. Kelly   
90,000 shares William R. McLennan    150,000 shares David J. Riley   
90,000 shares Scott D. Smith    90,000 shares

The issuance of the restricted shares of CMGI common stock would be made, if at
all, on the third business day following the day CMGI publicly releases its
financial results for the fiscal year ending July 31, 2008. Any awards under
this bonus plan would vest in three equal installments, on the first, second and
third anniversaries of the grant date.